DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14-15 and 17-21 recite the limitation "The method" in lines 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

Claims 14, 18, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not recite any method steps, failing to further define the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franzen (DE 20 2014 007 499).
In re. claim 1, Franzen teaches an insect elimination system for eliminating a flying insect in an airspace (para [0001]), comprising: a camera configured to provide image data representative of at least part of the airspace (para [0004]); an unmanned aerial vehicle, UAV, comprising a propeller to propel the UAV through the airspace (mini drone) (para [0003]); and a controller (control software) (para [0003]), the controller being connected via an image data connection to the camera to receive the image data (via object recognition software) (para [0003]), and being connected via a control data connection to the UAV to provide control data to the UAV (via autonomous flight) (para [0003]), the controller being configured to monitor the image data received from the camera, for an image of 
In re. claim 2, Franzen teaches the insect elimination system according to claim 1, wherein the controller further is configured to derive from the image data, an elimination start position of the UAV in the airspace, the elimination start position being below the derived position of the insect; - guide the UAV to navigate to the elimination start position in the airspace, and - propel the UAV upwardly from the elimination start position to the derived position of the insect (controller configure to as is understood by approached from below) (para [0004]).
In re. claim 12, Franzen teaches the insect elimination system according to claim 1, wherein the controller is configured to recognize the insect in the image data on the basis of at least one size criterion (rules out objects other than small insects) (para [0004]).
In re. claim 14, Franzen teaches the method of using the insect elimination system according to claim 1 for insect repelling (equivalent structure provides equivalent function).
In re. claim 17, Franzen teaches the method according to claim 21, comprising operating the system in a room, such as a bedroom (agitation room) (para [0004]) (encompasses bedrooms) (para [0002]).
In re. claim 18, Franzen teaches the method according to claim 14 to reduce spreading of a disease via insects (as is the result of killing the insects) (para [0004]).
In re. claim 19, Franzen teaches the method according to claim 14 for insecticide free insect repelling (para [0002]).

In re. claim 21, Franzen teaches the method of claim 14, comprising operating the insect elimination system in the vicinity of insects (para [0004]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Franzen as applied to claim 1 above, and further in view of Moitier (US 9,693,547).

In re. claim 3, Franzen fails to disclose the camera is attached to the UAV.
Moitier teaches a camera (6) is attached to the UAV (fig. 1) (col. 3, ln. 43-46).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Franzen to incorporate the teachings of Moitier to have the camera on the UAV, for the purpose of providing a field of view not blocked by the UAV.
In re. claim 4, Franzen as modified by Moitier (see Moitier) teach the insect elimination system according to claim 3, wherein a field of view of the camera is vertically oriented upwards (fig. 1), 
Franzen as modified by Moitier (see Franzen) teach the controller is further configured to derive an elimination start position from a horizontal path calculated on the basis of the location of the image of the insect in the image data and a centre of the image data, and wherein the controller 
In re. claim 5, Franzen fails to disclose the camera is positioned at a stationary location.
Moitier teaches a camera (8) is positioned at a stationary location (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Franzen to incorporate the teachings of Moitier to have the camera on a stationary location, for the purpose of providing a field of view that provides the relative distance between the UAV and the insect.
In re. claim 6, Franzen as modified by Moitier (see Moitier) teach the insect elimination system according to claim 5, wherein the controller is further configured to derive a position of the UAV in the airspace from the image data (via insect approach techniques) (col. 7, ln. 49 – col.  8, ln. 5).
In re. claim 7, Franzen as modified by Moitier (see Moitier) teach the insect elimination system according to claim 6, wherein the controller is further configured to determine an image position of the UAV in the image data (obstacles in flight detected using images captured by imagers) (col. 7, ln. 1-5); and derive the position of the UAV in the airspace from the image position (relative position data) (col. 8, ln. 58-67).
Franzen as modified by Moitier fail to disclose the controller is configured to determine an image size of the UAV and derive the position using the image size.
The examiner takes Official Notice that images appear larger or smaller based on the distance from the viewpoint.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Franzen as modified by Moitier to have the controller configured to determine an image size of the UAV and derive the position using the image size, since Franzen as modified by Moitier (see Moitier) states the second behavior applies to flight control when the UAV flies at a lower altitude than the mosquito but is relatively far away, and doing so would aid in determining if the UAV is relatively far away from the mosquito based on the size of the UAV in the image.
In re. claim 8, Franzen as modified by Moitier (see Moitier) teach the insect elimination system according to claim 7, wherein the UAV comprises recognition markers (any physical characteristics of the UAV in figure 3), and wherein the controller is configured to determine the image size of the UAV from the distance between the recognition markers (as modified above based on height or width between physical characteristic endpoints).
In re. claim 9, Franzen as modified by Moitier (see Moitier) teach the insect elimination system according to claim 7, wherein the controller is further configured to determine an image size (characteristic size of female mosquito) (col. 7, ln. 32-36) and an image position (insect location) (col. 7, ln. 38-42) of the insect in the image data (obstacles in flight detected using images captured by imagers) (col. 7, ln. 1-5), and derive the position of the insect in the airspace from the image size and image position in the image data (for techniques to approach the insect) (col. 7, ln. 49 – col. 8, ln. 5).
In re. claim 10, Franzen as modified by Moitier (see Franzen) teach the insect elimination system according to claim 5, wherein the camera comprises a stereoscopic camera (several microphones) (para [0004]), and the image data comprise stereoscopic image data (frequencies) (para [0004]), and wherein the controller is configured to derive the position of the UAV and the insect in the airspace from the stereoscopic image data (identification, location, and object tracking carried out in real time) (para [0004]).

In re. claim 13, Franzen a sensitivity wavelength band of the camera extends into an infrared wavelength band.
Moitier teaches a sensitivity wavelength band of the camera extends into an infrared wavelength band (infrared CMOS cameras (6)) (col. 4, ln. 8-10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Franzen to incorporate the teachings of Moitier to have a sensitivity wavelength band of the camera extend into an infrared wavelength band, for the purpose of using infrared distance sensors to detect obstacles in flight.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Franzen.

In re. claim 15, Franzen fails to specify the system in an agricultural or horticultural area.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Franzen to operate the system in an agricultural or horticultural area, since Franzen states the system is for outdoor use, and doing so would allow the killing of insects located in agricultural or horticultural areas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647